DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 14 June 2019.
Claims 1-7, 11, and 15 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 June 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2015/0261484) in view of Harr et al. (US Publication 2015/0305073).
With respect to claims 1, 11, and 15, Wang teaches A remote management system comprising: 
A facility information receiver that receives facility information representing a facility within a space; (The first device identification information is an identifier for identifying a device disposed at the location indicated by the location identification information and is, i.e., a serial number or a model number, paragraph 74. Examiner note: facility is defined to be device and space is defined to be area as specified in the specification)
a facility information storage stores the facility information; (the location identification information and first device identification information are previously associated with each other and stored in the storage unit, Paragraph 77)
a use information receiver that receives use information representing a facility to be operated during a use period of the space among facilities represented by the facility information; (The reservation unit receives location identification information for identifying a location, a use date/time at which the location is used, and user identification information for identifying a user who uses the location. The reservation unit then makes a reservation including use of the location and a device disposed at the location by the user during the use date/time, paragraph 70)
a use information storage that stores the use information; (The reservation unit subsequently stores the generated reservation information in the reservation information storage unit, paragraph 72)
facility controller that controls the facility to operate or not to operate via the relay, based on the facility information and the use information. (Then, the determination unit determines whether or not the arrival time is within the second time period. When the arrival time becomes within the second time period, the determination unit notifies the device control apparatus of the first device identification information to power on the device indicated by the first device identification information. When the reservation includes use of printed matter of electronic data, the determination unit may notify the device control apparatus of the electronic data in addition to the first device identification information. Further, when the reservation includes use of another conference room, the determination unit may notify the device control apparatus 200 of the first device identification information corresponding to another conference room in addition to the first device identification information. Note that, in the present embodiment, the control to turn on the power includes partial energization control, Paragraph 110)
Wang doesn’t teach a relay that relays communication between the facility within the space and an outside of the space; and 
Harr teaches a relay that relays communication between the facility within the space and an outside of the space; (Sub-groupings of the interface circuits 15 and relay modules 30, 30a may be provided in a defined geographic space (for example, on an individual floor or within a region of a floor in a multi-floor home or care facility), Paragraph 62)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Wang by including a relay that relays communication between the facility within the space and an outside of the space as taught by Harr. The motivation for combining Wang and Harr is to be able to improve efficiencies in centralized monitoring of remote services.
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472